DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with DAVID BILODEAU on 2/11/2021.
The application has been amended as follows: 
In claim 28, replace “directly receive determination information for selecting one transmission coil among the first transmission coil and the second transmission coil according to a movement of the mouse on the mouse pad from a power supply connected to the mouse pad” with:
 -- directly receive determination information from a power supply connected to the mouse pad for selecting one transmission coil among the first transmission coil and the second transmission coil according to a movement of the mouse on the mouse pad. --
In claim 37, replace “directly receive determination information for selecting one transmission coil among the first transmission coil and the second transmission coil according to a movement of the mouse on the mouse pad from a power supply connected to the mouse pad” with:
-- directly receive determination information from a power supply connected to the mouse 
In claim 40, line 2, replace the recitation “a communication unit is” with:
-- a communication unit --
Reasons for Allowance
Claims 28-30, 32, and 34-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 28, PARK (US 2016/0085322) discloses a mouse pad (200, Figs. 1 and 2) with a wireless power transmission apparatus comprising a plurality of coils (210) to transmit power to a mouse (100), and MADAU (US 2016/0028266) discloses selecting coils for power transmission from a plurality of coils (271, 272, 273, Fig. 2) of a wireless power transmission apparatus based on movement of a device being charged (e.g., device 280; ¶ 0044-0049). The prior art fails to disclose “a controller configured to: directly receive determination information from a power supply connected to the mouse pad for selecting one transmission coil among the first transmission coil and the second transmission coil according to a movement of the mouse on the mouse pad, and enable the second transmission coil and disable the first transmission coil when the movement of the mouse indicates the mouse is moving on the mouse pad from the first transmission coil to the second transmission coil” as recited. It would not have been obvious to modify the prior art to arrive at the claimed invention. 
Regarding claims 29, 30, 32, 34-36, 41-45, these claims are dependent from claim 28 and are therefore allowable for the same reasons as independent claim 28.
Regarding claim 37, the prior art teaches a wireless power transmission system as described above but fails to disclose “a controller configured to: directly receive 
Regarding claims 38-40, these claims are dependent from claim 37 and are therefore allowable for the same reasons as independent claim 37.
Furthermore, none of the prior art of record, taken alone or in combination, teaches or suggests these claim features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        2/22/2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 22, 2021